
	

114 HRES 358 IH: Welcoming the United Nations Educational, Scientific and Cultural Organization (UNESCO) World Heritage Committee’s inscription of the San Antonio Missions to the World Heritage list, recognizing the San Antonio Missions as having universal historical and cultural significance, and congratulating the people of San Antonio for their years of hard work to make this designation a reality.
U.S. House of Representatives
2015-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 358
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2015
			Mr. Castro of Texas (for himself, Mr. Smith of Texas, Mr. Doggett, Mr. Cuellar, and Mr. Hurd of Texas) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Welcoming the United Nations Educational, Scientific and Cultural Organization (UNESCO) World
			 Heritage Committee’s inscription of the San Antonio Missions to the World
			 Heritage list, recognizing the San Antonio Missions as having universal
			 historical and cultural significance, and congratulating the people of San
			 Antonio for their years of hard work to make this designation a reality.
	
	
 Whereas, on July 7, 2015, the World Heritage Committee of the United Nations Educational, Scientific and Cultural Organization (UNESCO) inscribed the San Antonio Missions as a World Heritage site at the 39th Session of the World Heritage Convention in Bonn, Germany;
 Whereas San Antonio’s 18th century Spanish colonial missions, Mission Espada, Mission San Juan, Mission San Jose, Mission Concepcion, and Mission San Antonio de Valero (the Alamo), are a unique concentration of structures representative of the Spanish colonial influence in the United States;
 Whereas the San Antonio Missions World Heritage site includes over 80 structures, including a historical ranch (Rancho de las Cabras), granaries, acquilas, and churches;
 Whereas the city of San Antonio developed around the Missions, and Mission Espada, Mission San Juan, Mission San Jose, and Mission Concepcion are active Catholic parishes with regular services;
 Whereas the San Antonio Missions are a historical and cultural treasure not only for San Antonio and Texas, but for the entire country;
 Whereas the San Antonio Missions National Historical Park was established in 1978 and began operation in 1983;
 Whereas the World Heritage Committee designates places around the world for recognition as having outstanding historical, artistic, scientific, or natural value;
 Whereas the United States proposed the World Heritage concept to the international community, and became the first country to sign the United Nations World Heritage Treaty in 1973 when the United States Senate ratified the treaty by a vote of 95–0;
 Whereas the World Heritage list includes 1,031 sites globally, including the Egyptian Pyramids, the Great Wall of China, and Australia’s Great Barrier Reef;
 Whereas the San Antonio Missions are the first World Heritage sites in Texas and the 23rd in the United States, which includes the Statue of Liberty, the Grand Canyon, and Yellowstone National Park;
 Whereas a diverse group of local entities supported the San Antonio Mission’s designation for years, including the San Antonio Conservation Society, the Archdiocese of San Antonio, the San Antonio River Authority, the National Parks Conservation Association, Los Compadres de San Antonio Missions, Bexar County, the city of San Antonio, and the National Parks Service;
 Whereas designation as a World Heritage site fills the people of Texas with pride, and will be a tremendous benefit to the local San Antonio economy;
 Whereas an economic impact study on the designation estimated a 10-year impact of $44,000,000 to over $100,000,000 in additional economic activity, and more than 1,000 additional jobs; and
 Whereas the city of San Antonio and entire State of Texas embrace and cherish this designation: Now, therefore, be it
	
 That the House of Representatives welcomes the United Nations Educational, Scientific and Cultural Organization (UNESCO) World Heritage Committee’s inscription of the San Antonio Missions to the World Heritage list, recognizes the San Antonio Missions as having universal historical and cultural significance, and congratulates the people of San Antonio for their years of hard work to make this designation a reality.
		
